office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b03 posts-100069-07 uilc 6324a date date to mary p hamilton senior attorney boston small_business self employed from pamela fuller branch chief branch procedure administration subject under what circumstances if any is the internal_revenue_service required to accept collateral offered by taxpayer under sec_6324a this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend x estate interest llc city a state a city b city c state b yr1 yr6 yr7 yr9 yr10 dollar_figurea dollar_figureb ---------------------- ----------------------------------- ---------------------------------------- ------------------------- ----------- ------------------ --------- ----------- -------------------- ------- ------- ------- ------- ------- ----------------- ------------------- --------------- --------------- --------------- --------------- ------------ posts-100069-07 dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg state a cite --------------------------------- state b cite -------------------------- executors lawyer law-firm -------------------------------------------------------------------------- ----------------------- ------------------------------- issue sec_2 whether the internal_revenue_service service should accept as collateral for the tax deferred pursuant to an sec_6166 election the taxpayer’s interest in the llc a state a limited_liability_company assuming the service accepts the interest in the llc as collateral whether the service should enter into the pledge and escrow agreement agreement proposed by the taxpayer under which the taxpayer’s attorney would hold the interest in the llc in escrow subject_to the sec_6166 lien if the agreement proposed by the taxpayer is inadequate to protect the service’s interest what agreement would be appropriate what steps should be taken to perfect the service’s security_interest in the interest in the llc conclusion sec_1 if the three statutory requirements under sec_6324a have been met the sec_6324a special lien arises and the interest in the llc must be accepted by the service sec_6324a requires a written_agreement protecting the service’s interest in the collateral securing the sec_6324a special lien the code however does not call for the service to enter into any additional agreements nor does it preclude it whether to enter into a pledge or escrow agreement in addition to the required sec_6324a written_agreement is a matter to be determined by the facts and circumstances of each particular case the service should file a nftl for the sec_6324a special_estate_tax_lien in the interest in the llc with the office of the u s district_court in city b state b sec_6324a facts the facts you have provided are as follows x a resident of city c state b died on april yr at the time of his death x owned an interest in the llc the llc was organized in yr1 as a limited_liability_company under the laws of state a the llc is the owner of of the real_property comprising a retail shopping center located in city posts-100069-07 a state a an appraisal dated january yr7 obtained by the decedent’s estate valued the llc at dollar_figurea as of the date of decedent’s death at the time of decedent’s death the llc was treated as a partnership with or fewer members for federal tax purposes and as such is considered a closely_held_business within the meaning of sec_6166 the estate_tax_return of the estate reflects a gross_estate in the amount of dollar_figureb the value of decedent’s interest in the llc as reported on schedule f of the estate_tax_return is dollar_figurec as of the date of decedent’s death on april yr6 the value of the interest in the llc is based on an appraisal obtained by the estate the service has reviewed this appraisal and has also done its own separate analysis based on this fact the service does not object to the appraisal of the interest in the llc in the amount of dollar_figurec the estate meets the qualifications to make the election under i r c to request to pay the federal estate_tax attributable to the business interests in installment payments the estate timely requested to defer the payments of the estate_tax attributable to the business_interest in the amount of dollar_figuref which includes accrued statutory additions in the amount of dollar_figureg as of may yr10 in ten equal annual installments the executors of the estate have drafted a written_agreement as required under sec_6324a consenting to the creation of the special_estate_tax_lien in lieu of the bond required by sec_6165 the executors have consented to the placement of a 15-year estate_tax lien under sec_6324a on the interest in the llc to secure the payment of the deferred taxes the executors are all of the parties who currently have an interest in the interest in the llc the interest in the llc has no encumbrances the executors who all reside in state b have also designated lawyer of law-firm to act as agent for the beneficiaries of the estate in all dealings with the service under sec_6166 or sec_6324a in addition to the sec_6324a written_agreement described above the estate has submitted a proposed pledge and escrow agreement the basic terms of the pledge and escrow agreement are described below the parties to the agreement are the executors and the service the recitals to the agreement include the following decedent owned an interest in the llc at the time of his death the membership interest is not registered and readily saleable on the open market and which constitutes an interest_in_a_closely_held_business as defined by sec_6166 and the estate and the service have agreed that the estate shall pledge the membership interest held the net value of decedent’s interest was dollar_figured the appraiser applied a discount for lack of control marketability illiquidity to arrive at a value of dollar_figuree rounded to dollar_figurec sec_6166 provides that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in to installments the tax that may be deferred is the tax that is attributable to the interests in a closely_held_business sec_6166 states that such interest may be stock in a corporation carrying on a trade of business posts-100069-07 by the estate as and for collateral to secure the payment of the taxes deferred under sec_6166 the agreements of the parties include the following the estate will hold the interest in the llc subject_to lien created under sec_6166 and assigns its intent sic to law-firm as escrow agent the estate will provide annual reports or certified financial statements to the service on or before april of each year during the term of the agreement the estate may substitute other collateral of comparable value but only with the approval and concurrence of the service and the service may require the estate to provide additional property if the escrow property decreases in value in the event of default this agreement shall terminate upon written notice by the service the service may declare the balance of the obligation due and owning and may undertake collection action the estate will remain the owner of the interest in the llc and will be entitled to income from the llc interest and to vote the interest the service will not exercise incidents_of_ownership except after default and delivery of the escrow property to the service and the agreement will continue until all federal_estate_taxes interest and assessments related thereto are paid in full upon termination of the agreement if all taxes and other_amounts are paid in full and with the written_agreement of the service the escrow agent shall release the membership interest to the estate law and analysi sec_1 whether the service should accept as collateral for the tax deferred pursuant to an sec_6166 election the taxpayer’s interest in the llc a state a limited_liability_company under sec_6166 an executor may elect to defer the payment of the taxes for five years and pay the balance of interest and tax due in installments over a period of ten years where the estate consists largely of interest_in_a_closely_held_business sec_6324a provides in relevant part that in the case of an election under sec_6166 if the executor makes an election and files an agreement as described in sec_6324a the deferred_amount plus interest penalties and accruals shall be a lien in favor of the united_states on the sec_6166 property a special tax_lien is created by sec_6324a in lieu of the general estate_tax lien of sec_6324 and in lieu of the bond required under sec_6165 sec_6324a provides that the collateral offered to secure the lien may be an interest in real and other_property the interest in the llc qualifies as other_property although the interest in the llc may be offered as collateral to secure the sec_6324a lien the service may accept the interest in the llc only when three statutory requirements in sec_6324a and are met first the collateral must be expected to survive the deferral_period sec_6324a second the collateral must be identified in the agreement sec_6324a and third the value of the collateral must be sufficient to pay the estate_tax liability plus the aggregate amount posts-100069-07 of interest payable over the first four years of the deferral_period sec_6324a the service determines whether such provisions have been met first the interest in the llc must be expected to survive the deferral_period this means that the closely_held_business namely the llc must survive the deferral_period and retain value to determine whether the llc will survive the deferral_period the service should first value the business ie the llc irm sec_4 provides guidelines for valuing a business after valuing the business the service must then judge whether the llc can be expected to survive the deferral_period there is a risk that the service may err in its conclusion but congress intended that the service bear such a risk comm on ways and means 94th cong background materials on federal estate_and_gift_taxation comm print t he government will not only permit the deferral of taxes but will bear part of the risk that the illiquid asset may decline in value during the deferral_period second the interest in the llc must be identified in the written_agreement described under sec_6324a specifically the executor must file a written_agreement showing that all of the persons having an interest in the collateral ie the interest in the llc agree to the creation of the special lien sec_6324a the agreement must be binding on all parties that have any interest on the collateral id further details concerning the specific requirements of the written_agreement can be found in sec_301_6324a-1 third the value of the interest in the llc as of the agreement date must be sufficient to pay the deferred taxes plus the required_interest revrul_59_60 1959_1_cb_237 provides guidance as to the valuation of the membership interest in a limited_liability_company the valuation of the membership interest requires consideration of all available financial data as well as all relevant factors affecting the fair_market_value because a determination of the fair_market_value depends upon the circumstances in each case a general formula does not exist if the three requirements under sec_6324a are met the sec_6324a special lien arises and the collateral must be accepted by the service the service does not have the authority to reject collateral proffered by the estate on the grounds that it would be burdensome for the service to determine the value nor does the service have the authority to reject collateral proffered by the estate because the service would prefer other collateral congress gave the service a very limited role in the creation of the sec_6324a special lien the service determines whether the statutory requirements have been met if the statutory requirements have been met the special_estate_tax_lien arises under the statute and the service must accept the interest in the llc note that the service is not a party to this agreement although revrul_59_60 1959_1_cb_237 specifically sets forth the proper approach to use in the valuation of closely-held corporate stocks the general approach methods and factors discussed here are equally applicable to determining the fair_market_value of business interests of any type revrul_68_609 1968_2_cb_327 posts-100069-07 in this case the second requirement of sec_6324a has been satisfied in that the interest in the llc is identified in the sec_6324a written_agreement drafted by the executors with respect to the first and third statutory requirements the facts are not as clear the facts indicate that the service has conducted an evaluation of the interest in the llc however the exact nature of the analysis by the service is not detailed assuming that the service’s analysis involved a determination that the interest in the llc is expected to survive the deferral_period and a determination that the value of the interest in the llc is sufficient to pay the deferred taxes plus the required_interest then the statutory requirements under sec_6324a have been met and the special_estate_tax_lien arises requiring the service to accept the interest in the llc if however the service’s evaluation did not involve a determination of the first or third statutory requirement of sec_6324a the service will need to make such a determination based on the guidelines described above if the service concludes that any of the requirements have not been met the service has the right to reject the interest in the llc as collateral assuming the service accepts the interest in the llc as collateral whether the service should enter into the pledge and escrow agreement agreement proposed by the taxpayer under which the taxpayer’s attorney would hold the interest in the llc in escrow subject_to the sec_6166 lien if the agreement proposed by the taxpayer is inadequate to protect the service’s interest what agreement would be appropriate sec_6324a requires a written_agreement protecting the service’s interest in the collateral securing the sec_6324a special lien sec_6324a requires all persons having any interest in the collateral securing the sec_6324a lien to sign a written_agreement consenting to the creation of the special lien according to sec_6324a the service is not required to be a party to the written_agreement the written_agreement must designate a responsible_person who shall be the agent for the beneficiaries of the estate and the consenting parties to the lien for all dealings with the service on matters arising under sec_6166 or sec_6324a sec_6324a in addition the regulations require that the written_agreement contain a clear description of the collateral subject_to the lien the amount of the lien the fair_market_value of the collateral as of the date of decedent’s death and date of election under sec_6324a any encumbrances to the collateral the decedent’s name and relevant taxpayer identification information sec_301_6324a-1 the written_agreement is to be attached to the notice in which the sec_6324a lien is elected id finally the written_agreement must be in a form that is binding on all of the interested parties id in this case the executors of the estate have executed an sec_6324a lien agreement consenting to the creation of the special lien in lieu of the bond required by sec_6165 the executors have consented to the placement of a 15-year estate_tax posts-100069-07 lien under sec_6324a on the interest to secure the payment of the deferred taxes the value of the interest is described in the agreement as dollar_figurec as of the date of decedent’s death april yr6 the interest has no encumbrances the sec_6324a lien agreement also states that the executors are all of the parties who currently have an interest in the interest in the llc we interpret this to mean that there are no other parties with an interest in the interest in the llc accordingly no other persons including the managers of the llc are required to sign the sec_6324a lien agreement the executors have also designated lawyer of law-firm to act as agent for the beneficiaries of the estate in all dealings with the service under sec_6166 or sec_6324a the sec_6324a lien agreement appears to comply with the statutory requirements under sec_6324a and to protect the service’s interest in the collateral securing the special tax_lien except for the sec_6324a written_agreement described above the code does not require the service to enter into any additional agreements such as a pledge or escrow agreement nor does the code preclude the service from entering into such types of additional agreements there is however no authority for the service to substitute the sec_6324a written_agreement for a pledge or escrow agreement whether to enter into a pledge or escrow agreement in addition to the required sec_6324a written_agreement is a matter to be determined by the facts and circumstances of each particular case in considering whether to enter into an additional agreement the service should determine whether the agreement will provide any additional security to the sec_6324a written_agreement here the estate submitted a proposed pledge and escrow agreement that mainly reiterates what would be contained in the required sec_6324a written_agreement however it also requires the estate to provide annual reports or certified financial statements to the service on or before april of each year during the term of the agreement this would appear to assist the service in monitoring whether the interest in the llc has maintained its value if the interest in the llc were to decrease in value the service could request additional collateral pursuant to the provisions of sec_6324a the pledge and escrow agreement also states that the estate will assign its interest in the llc to the attorneys for the executors the law-firm as escrow agent generally if stock certificates exist we recommend that the service take possession of them during the deferment period this prevents the sale of such certificates to third parties in the case of a membership interest in a llc certificates do not exist for the service to retain possession however the service could request the estate to assign the interest in the llc to the service in lieu of the law-firm acting as escrow agent assignment of the interest in the llc to the service would provide additional security for the government because it would not need to go through a third party in the event that the estate fails to comply with the terms and conditions of sec_6324a posts-100069-07 what steps should be taken to perfect the service’s security_interest in the interest in the llc sec_6324a provides that the special_estate_tax_lien shall not be valid as against any purchaser holder of a security_interest mechanic’s lien or judgment lien creditor until notice thereof which meets the requirements of sec_6323 has been filed by the secretary thus as a first step the service should file a notice_of_federal_tax_lien nftl form 668-j for the special_estate_tax_lien in the interest in the llc sec_6324a the lien arises at the time the executor is discharged from personal liability under sec_2204 and continues until the liability for the deferred_amount is satisfied or becomes unenforceable by reason of lapse of time sec_6324a sec_6323 states that a nftl relating to interests in personal or real_property must be filed in the office mandated by applicable state law the llc is a state a limited_liability_company under state a law a membership interest in a limited_liability_company is personal_property and a member has no interest in the specific limited_liability_company property state a cite however the taxpayer is a state b estate in state b the law is the same membership interest in a limited_liability_company is personal_property and a member has no interest in the specific limited_liability_company property state b cite accordingly the interest in the llc constitutes personal_property with respect to personal_property whether tangible or intangible a nftl must be filed in the office designated by state law in which the property subject_to the lien is situated sec_6323 personal_property whether tangible or intangible is situated at the residence of the taxpayer at the time the nftl is filed sec_6323 the taxpayer in this case is the estate accordingly the interest in the llc is situated at the residence of the estate at the time the nftl is filed the statute does not define residence of the estate our research revealed only an article in bna tax management portfolios-estate gift and trust series which states that the residence of the executor or executors will be deemed to be the residence of the taxpayer for purposes of the liens relating to the estate_tax see estate_tax payments and liabilities 832-1st tax management portfolios bna at a-14 nevertheless because this is an unsettled area of the law we recommend that you file a nftl based both on the residence of the executor or executors at the time the nftl is filed and based on the residence of the decedent at time of death in this case the executors who all reside in state b report their address as c o the law-firm in city b state b the decedent resided in city c state b at the time of his death thus we look to the law in state b to determine where the nftl should be filed state b law requires a lien affecting personal_property to be filed with the office of the u s district_court for the judicial district in which the taxpayer resides revrul_77_61 1977_1_cb_388 accordingly the nftl must be filed with the office of the u s district_court in city b state b posts-100069-07 sec_6323 states that the form and content of the nftl is to be prescribed by the service and such notice shall be valid notwithstanding any other provision of law regarding the form or content of a notice of lien therefore federal_law and not state law determines the sufficiency of the notice sec_301_6323_f_-1 for this reason the description of the collateral to which special lien attaches should state the following interest in the llc a state a limited_liability_company located in city a state a this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ---------------------at ----- --------------if you have any further questions
